Exhibit 10.1





JACOBS ENGINEERING GROUP INC.
1999 STOCK INCENTIVE PLAN
(As Amended and Restated as of November 15, 2012)


1.    Purpose.


The purpose of the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan, as
amended and restated effective as of November 15, 2012 (the “Plan”), is to
advance the long-term objectives of Jacobs Engineering Group Inc. (the
“Company”) and its Related Companies (as defined in Paragraph 2) by encouraging
and enabling the acquisition of a financial interest in the Company by employees
of the Company and its Related Companies. In addition, the Plan is intended to
attract and retain such employees, and to align and strengthen their interests
with those of the Company's shareholders.


2.    Definitions.


Unless the context clearly indicates otherwise, the following terms, when used
in this Plan, shall have the meanings set forth in this Paragraph 2.


“Award” means any award of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit or Incentive Bonus granted pursuant to the Plan.


“Award Agreement” means any agreement, contract document or other instrument
evidencing an Award.


“Board of Directors” means the Board of Directors of the Company.


“Cause” means (unless otherwise expressly provided in an award agreement or
another contract, including an employment agreement) the Company or a Related
Company's termination of the Employee's employment with the Company or any
Related Company, as applicable, following the occurrence of any one or more of
the following: (a) the Employee is convicted of, or pleads guilty or nolo
contendere to, a felony; (b) the Employee willfully and continually fails to
substantially perform the Employee's duties with the Company or any Related
Company after written notification by the Company or any such Related Company;
(c) the Employee willfully engages in conduct that is materially injurious to
the Company or any Related Company, monetarily or otherwise; (d) the Employee
commits an act of gross misconduct in connection with the performance of the
Employee's duties to the Company or any Related Company; or (e) the Employee
materially breaches any employment, confidentiality or other similar agreement
between the Company or any Related Company and the Employee.


“Change in Control” means, with respect to the Company, a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), provided that such a change in control shall be deemed
to have occurred at such time as (a) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the 1934 Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities representing 35% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (b) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors cease, for any reason, to constitute at least a majority of the Board
of Directors, unless the election or nomination for election of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; (c) the
consummation of any merger or consolidation as a result of which the Common
Stock (as defined below) shall be changed, converted or exchanged (other than by
merger with a wholly owned subsidiary of the Company) or any liquidation of the
Company or any sale or other disposition of 50% or more of the assets or earning
power of the Company; or (d) the consummation of any merger or consolidation to
which the Company is a party as a result of which the persons who were
shareholders of the Company immediately prior to the effective date of the
merger or consolidation shall have beneficial ownership of less than 50% of the
combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation; provided, however,
that no Change in Control shall be deemed to have occurred if, prior to such
time as a Change in Control would otherwise be deemed to have occurred, the
Board of Directors of the Company determines otherwise. Notwithstanding the
foregoing, with respect to an Award that is (i) subject to Section 409A and (ii)
if a Change in Control would accelerate the timing of payment thereunder, then
the term “Change in Control” shall mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company as defined in Section 409A and the authoritative guidance
issued thereunder, but only to the extent inconsistent with the above
definition, and only to the minimum extent necessary to comply with Section 409A
as determined by the Committee.

1

--------------------------------------------------------------------------------

Exhibit 10.1



“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means the Human Resource and Compensation Committee of the Board of
Directors, or any committee appointed by the Board of Directors in accordance
with the Company's By-Laws from among its members for the purpose of
administering the Plan. Members of the Committee shall be “Non Employee
Directors” within the meaning of Rule 16b-3 under the 1934 Act, and “Outside
Directors” as defined in IRS guidance issued under Section 162(m).


“Common Stock” means the common stock of the Company, par value $1.00 per share.


“Disabled” or “Disability” means the Participant meets the definition of
“disabled” under the terms of the long term disability plan of the Company or
Related Company by which the Participant is employed, in effect on the date in
question, whether or not the Participant is covered by such plan.


“Employee” means an employee of the Company or a Related Company.


“Fair Market Value” means the closing price of one Share of Common Stock as
reported in the composite transactions report of the U.S. national securities
exchange on which the Common Stock is then listed, and if such exchange is not
open that day, then the Fair Market Value shall be determined by reference to
the closing price of the Common Stock for the immediately preceding trading day.


“Good Reason” means, without the Participant's consent (a) a material reduction
in the position, duties or responsibilities of the Participant from those in
effect immediately prior to such change; (b) a reduction in the Participant's
base salary; (c) a relocation of the Participant's primary work location to a
distance of more than 50 miles from its location as of immediately prior to such
change; or (d) a material breach by the Participant's employer of any employment
agreement between the Company and the Participant.


“Incentive Bonus” means a bonus award made under Paragraph 9 pursuant to which a
Participant may become entitled to receive cash payments based on satisfaction
of such performance criteria as are specified in the applicable Award Agreement
or subplan(s).


“ISO” means an incentive stock option within the meaning of Section 422 of the
Code.


“Majority-Owned Related Company” means a Related Company in which the Company
owns, directly or indirectly, 50% or more of the voting stock on the date an
Award is granted or awarded.


“NQSO” means a stock option that does not constitute an ISO.


“Options” means ISOs and NQSOs granted under the Plan.


“Participant” means an Employee who is selected by the Committee to receive an
Award under the Plan.


“Qualifying Termination” means a termination of an Employee's employment with
the Company (a) by the Company for any reason other than Cause or death or
Disability or (b) by the Employee for Good Reason.


“Related Company” or “Related Companies” means corporation(s) or other business
organization(s) in which the Company holds a sufficient ownership interest so
that Common Stock issued to the employees of such entities constitutes “service
recipient stock,” as defined in IRS guidance under Section 409A. In general, the
Company holds a sufficient ownership interest if it owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock entitled to vote or at least 50% of the total value of shares of all
classes of stock. However, to the extent permitted by IRS guidance under Section
409A, “20%” shall be used instead of “50%” in the previous sentence.


“Restricted Stock” means shares of Common Stock awarded pursuant to Paragraph 8
of the Plan.


“Restricted Stock Unit” means an Award granted pursuant to Paragraph 8 of the
Plan, pursuant to which Shares (or an amount of cash valued with reference to
Shares) may be issued in the future.


“Retire” means to enter Retirement.



2

--------------------------------------------------------------------------------

Exhibit 10.1

“Retirement” means the termination of a Participant's employment with the
Company or a Related Company by reason of a Participant having either (a)
attained the age of 65, or (b) attained the age of 60 and completed a total of
ten or more consecutive years of employment with the Company, and/or a Related
Company.


“Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.


“Section 409A” means Section 409A of the Code and the regulations promulgated
thereunder.


“Shares” means the shares of Common Stock.


“Stock Appreciation Right” or “SAR” means the right granted pursuant to Section
7 of the Plan.


3.    Eligibility; Award Agreements.


Any Employee shall be eligible to be selected as a Participant, and the Company
may grant Awards to those persons meeting such eligibility requirements. Each
Award shall be evidenced by an Award Agreement, which shall either be in writing
in a form approved by the Committee and executed by the Company by an officer
duly authorized to act on its behalf, or an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system; in each case and if required by the Committee, the Award
Agreement shall be executed or otherwise electronically accepted by the
recipient in such form and manner as the Committee may require. Notwithstanding
the foregoing, Incentive Bonuses may be payable under subplans and shall be
granted as specified therein (which may or may not require an Award Agreement),
at the discretion of the Committee. The Award Agreement shall set forth the
material terms and conditions of the Award established by the Committee and
consistent with the provisions of the Plan. The terms of the Awards and the
Award Agreements need not be the same with respect to each Participant. A
Participant may hold more than one Award at the same time.


4.    Administration.


(a)
The Plan shall be administered by the Committee. The Board of Directors shall
fill vacancies on, and from time to time may remove or add members to, the
Committee. The Committee shall act pursuant to a majority vote or unanimous
written consent.



(b)
The Committee shall determine: the Participants to whom, and the time or times
at which, Awards will be granted; the type of Awards to be granted; the number
of Shares (or amount of cash) to be subject to each Award and the form of
settlement thereof; the duration of each Award; the time or times within which
Options may be exercised; and any other terms and conditions of the Awards, at
grant or while outstanding, pursuant to the terms of the Plan. The Committee
shall also establish such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan, and make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.



(c)
Except as provided in Paragraph 14, each determination or other action made or
taken pursuant to the Plan, including interpretations of the Plan and the
specific conditions and provisions of the Awards, shall be final and conclusive
for all purposes and upon all persons including, but without limitation, the
Company, its Related Companies, the Committee, the Board of Directors,
Participants, and the respective successors in interest of any of the foregoing.



(d)
Notwithstanding the foregoing, with respect to any Award that is not intended to
satisfy the conditions of Rule 16b-3 under the 1934 Act or Section 162(m), and
to the extent not inconsistent with applicable law or the rules and regulations
of the principal U.S. national securities exchange on which the Shares are
traded, the Committee may appoint one or more separate committees (any such
committee, a “Subcommittee”) composed of one or more directors of the Company,
who unlike the members of the Committee, may be employee directors of the
Company. The Committee may delegate to any such Subcommittee(s), with respect to
Employees who are not directors or executive officers of the Company, the
authority to grant Awards, to determine all terms of such Awards and/or to
administer the Plan, pursuant to the terms of the Plan; provided that (i) any
resolution of the Committee authorizing such Subcommittee must specify the total
number of Shares subject to Awards that such Subcommittee may so award and (ii)
the Committee may not authorize any officer to designate himself or herself as
the recipient of an Award. Subject to the limitations of the Plan and the
limitations of the Committee's delegation, any such Subcommittee would have the
full authority of the Committee pursuant to the terms of the Plan. Any such
Subcommittee shall not, however, grant Awards on


3

--------------------------------------------------------------------------------

Exhibit 10.1

terms more favorable than Awards provided for by the Committee. Actions by any
such Subcommittee within the scope of delegation shall be deemed for all
purposes to have been taken by the Committee. Any such Subcommittee shall be
required to report to the Committee on any actions that the Subcommittee has
taken.


(e)
The Committee may designate the Secretary of the Company or any other Company
employee to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute Award Agreements or other documents
entered into under the Plan on behalf of the Committee or the Company.



5.    Shares and Share Counting.


(a)
The Common Stock to be issued, transferred and/or sold under the Plan shall be
made available from authorized and unissued Common Stock or from the Company's
treasury shares.



(b)
Subject to adjustment as provided in this Paragraph and Paragraph 13, the total
number of Shares that may be issued or transferred under the Plan pursuant to
Awards may not exceed 25,600,000 Shares. For this purpose, every Share
transferred pursuant to an Award granted after September 28, 2012 (i) that is an
Option or SAR shall count as one share and (ii) every Share transferred pursuant
to an Award granted after September 28, 2012 other than an Option or SAR shall
count as 1.92 Shares. If any Awards granted before September 29, 2012 (“Prior
Awards”) are forfeited, in whole or in part, new Awards (“Subsequent Awards”)
may be issued with respect to the Shares covered by such Prior Awards. For the
purpose of determining the amount of Shares that may be issued pursuant to
Subsequent Awards, (1) forfeited Options and SARs shall be counted as one Share
per each Share covered and Awards other than Options and SARs shall be counted
as 1.92 Shares per each share covered, and (2) Shares issued pursuant to a
Subsequent Award shall count as either one Share (if the Award is an Option or
SAR) or 1.92 Shares (in the case of an Award other than an Option or SAR). In
the event that withholding tax liabilities arising from an Award other than an
Option or SAR are satisfied by the withholding of Shares by the Company, then
the Shares so withheld shall again be available for Awards under the Plan and
shall count as 1.92 Shares for each Share so withheld. Notwithstanding anything
to the contrary contained herein, the following Shares shall not be added to the
Shares authorized for issuance or transfer under this Paragraph 5(b): (i) Shares
tendered by the Participant in payment of the purchase price of an Option, (ii)
Shares tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to Options or SARs, (iii) Shares subject to
a SAR (that is, each SAR that is exercised shall reduce the number of Shares
available by one Share), and (iv) Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options.



(c)
In the event that a company acquired by the Company or any Majority-Owned
Related Company or with which the Company or any Majority-Owned Related Company
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other formula
used in such transaction to determine the consideration payable to the holders
of common) may be used for Awards under the Plan and shall not reduce the Shares
authorized for issuance or transfer under the Plan; provided that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
directors prior to such acquisition or combination. 



6.    Options.


(a)
Grant. Options may be granted hereunder to Participants either alone or in
addition to other Awards. Any Option shall be subject to the terms and
conditions of the Plan and such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall deem
desirable.



(b)
Option Price. The option price per each Share shall not be less than 100% of the
Fair Market Value of one Share on the date of grant of such Option; provided,
however, that in the case of an ISO granted to a Participant who, at the time of
the grant, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any subsidiary of the Company, the option
price per Share shall be no less than 110% of the Fair Market Value of one Share
on the date of grant.



(c)
Duration of Options. The duration of Options shall be determined by the
Committee, but in no event shall the duration exceed ten years from the date of
its grant; provided, however, that the term of the Option shall not


4

--------------------------------------------------------------------------------

Exhibit 10.1

exceed five years from the date the Option is granted in the case of an ISO
granted to a Participant who, at the time of the grant, owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
subsidiary of the Company. Notwithstanding the foregoing, in the event that on
the last business day of the term of an Option (i) the exercise of the Option,
other than an ISO, is prohibited by applicable law or (ii) Shares may not be
purchased or sold by certain Participants due to the “black-out period” pursuant
to Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term shall be extended for a period
of 30 days following the end of the legal prohibition, black-out period or
lock-up agreement.


(d)
ISOs. With respect to each grant of an Option to an employee of the Company or
any Company subsidiary, the Committee shall determine whether such Option shall
be an ISO, and, upon determining that an Option shall be an ISO, shall designate
it as such in the written instrument evidencing such Option. Each written
instrument evidencing an ISO shall contain all terms and conditions required by
Section 422 of the Code. If the written instrument evidencing an Option does not
contain a designation that it is an ISO, it shall not be an ISO. The Employee to
whom an ISO is granted must be eligible to receive an ISO pursuant to Section
422 of the Code. Solely for purposes of determining whether Shares are available
for the grant of ISOs under the Plan, the maximum aggregate number of Shares
that may be issued pursuant to ISOs granted under the Plan shall be 25,600,000
Shares, subject to adjustment as provided in Paragraph 13. The aggregate Fair
Market Value (determined in each instance on the date on which an ISO is
granted) of the Common Stock with respect to which ISOs are first exercisable by
any employee in any calendar year shall not exceed $100,000 for such employee.
If any Majority-Owned Related Company of the Company shall adopt a stock option
plan under which options constituting ISOs may be granted, the fair market value
of the stock on which any such ISOs are granted and the times at which such ISOs
will first become exercisable shall be taken into account in determining the
maximum amount of ISOs that may be granted to the employee under this Plan in
any calendar year.



(e)
Exercise of Options. The Award Agreement shall specify when Options vest and
become exercisable. An Option may not be exercised in a manner that will result
in fractional Shares being issued.



i.
Vested Options granted under the Plan shall be exercised by the Participant (or
by a legal representative, to the extent provided in an Award Agreement) as to
all or part of the Shares covered thereby, by giving notice of exercise to the
Company or its designated agent, specifying the number of Shares to be
purchased. The notice of exercise shall be in such form, made in such manner,
and shall comply with such other requirements consistent with the provisions of
the Plan as the Committee may prescribe from time to time.



ii.
Unless otherwise provided in an Award Agreement, full payment of such purchase
price shall be made at the time of exercise and shall be made: in cash or cash
equivalents (including certified check or bank check or wire transfer of
immediately available funds); by tendering previously acquired Shares (either
actually or by attestation) valued at their then Fair Market Value; through any
other method specified in an Award Agreement (including same-day sales through a
broker); or any combination of any of the foregoing; provided, however, that the
Participant must pay in cash an amount not less than the aggregate par value (if
any) of the Shares being acquired. The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Committee may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
the Plan, as the Committee may from time to time prescribe.



7.    Stock Appreciation Rights.


(a)
Grant. The Committee may grant SARs in tandem with all or part of any Award
(including Options) or at any subsequent time during the term of such Award, or
without regard to any other Award, in each case upon such terms and conditions
as the Committee may establish.



(b)
Grant Price and Duration. A SAR shall have a grant price per Share of not less
than the Fair Market Value of one Share on the date of grant or, if applicable,
on the date of grant of an Option with respect to a SAR granted in tandem with
the Option (subject to the requirements of Section 409A), and subject to
adjustments provided in Paragraph 13. A SAR shall have a term not greater than
ten years. Notwithstanding the foregoing, in the event that on the last business
day of the term of a SAR (i) the exercise of the SAR is prohibited by applicable
law or (ii) Shares may not be purchased or sold by certain employees or
directors of the Company due to the “black-out period” of a Company policy or a
“lock-up” agreement undertaken in connection with an issuance of


5

--------------------------------------------------------------------------------

Exhibit 10.1

securities by the Company, the term shall be extended for a period of 30 days
following the end of the legal prohibition, black-out period or lock-up
agreement.


(c)
Exercise. An Award Agreement covering a SAR shall provide when the SAR vests and
becomes exercisable. Upon the exercise of a SAR, the holder shall have the right
to receive the excess of (i) the Fair Market Value of one Share on the date of
exercise (or such amount less than such Fair Market Value as the Committee shall
so determine at any time during a specified period before the date of exercise)
over (ii) the grant price of the SAR. Unless otherwise provided in the Award
Agreement, the Committee shall determine in its sole discretion whether payment
shall be made in cash or Shares, or any combination thereof.



8.    Awards of Restricted Stock and Restricted Stock Units.


(a)
Grants. Awards of Restricted Stock and/or Restricted Stock Units may be granted
to Participants either alone or in addition to other Awards (a “Restricted Stock
Award” or “Restricted Stock Unit Award,” respectively). Restricted Stock Units
are Awards denominated in units of Common Stock under which settlement is
subject to such vesting conditions and other terms and conditions as the
Committee deems appropriate. Each Restricted Stock Unit shall be equal to one
share of Common Stock and shall, subject to satisfaction of any vesting and/or
other terms and conditions, entitle a recipient to the issuance of one share of
Common Stock (or such equivalent value in cash) in settlement of the Award.



(b)
Conditions and Restrictions. Restricted Stock Awards and Restricted Stock Unit
Awards may be subject to time-based and/or performance-based vesting conditions.
In the case of performance-based Awards, the performance goals to be achieved
for each performance period shall be conclusively determined by the Committee
and may be based upon the criteria set forth in Paragraph 10(b) or such other
criteria as determined by the Committee in its discretion. In order to enforce
the restrictions imposed upon Restricted Stock Awards, the Committee may require
the recipient to enter into an escrow agreement providing that the certificates
representing such Restricted Stock Awards shall remain in the physical custody
of an escrow holder until any or all of the conditions and restrictions imposed
pursuant to the Plan expire or shall have been removed.



(c)
Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a shareholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
shareholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares, except as otherwise provided in
this Paragraph. A Participant who holds a Restricted Stock Unit Award shall only
have those rights specifically provided for in the Award Agreement; provided,
however, in no event shall the Participant have voting rights with respect to
such Award.



(d)
Minimum Vesting Period. Restricted Stock Awards and Restricted Stock Unit Awards
shall have a vesting period of not less than (i) three years from date of grant
(but permitting pro rata vesting over such time) if subject only to continued
service with the Company or a Majority-Owned Related Company and (ii) one year
from date of grant if subject to the achievement of performance objectives,
subject in either case to accelerated vesting in the Committee's discretion in
the event of the death, Disability or Retirement of the Participant or a Change
in Control. Notwithstanding the foregoing, the restrictions in the preceding
sentence shall not be applicable to grants of up to 5% of the number of Shares
available for Awards on the effective date of the Plan. The Committee may, in
its sole discretion waive the vesting restrictions and any other conditions set
forth in any Award Agreement under such terms and conditions as the Committee
shall deem appropriate, subject to the minimum vesting period requirements in
the prior sentence and the limitations imposed under Section 162(m) (in the case
of a Restricted Stock Award or Restricted Stock Unit Award intended to comply
therewith), except as otherwise determined by the Committee to be appropriate
under the circumstances.



(e)
Issuance of Shares. Any Restricted Stock granted under the Plan may be evidenced
in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate(s), which certificate(s) shall
be held by the Company. Such book entry registration, or certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the restrictions applicable to such Restricted Stock.




6

--------------------------------------------------------------------------------

Exhibit 10.1

9.
Incentive Bonus Awards.



(a)
Grants. Awards of Incentive Bonuses may be granted hereunder to Participants
either alone or in addition to other Awards. Incentive Bonuses payable hereunder
may be pursuant to one or more subplans or programs.



(b)
Payment. Each Incentive Bonus will confer upon the Participant the opportunity
to earn a future cash payment the amount of which shall be based on the
achievement of one or more objectively-determined performance goals or criteria
established for a performance period determined by the Committee.



(c)
Performance Goals. The Committee shall establish the performance goals or
criteria on which each Incentive Bonus shall be based. The Committee shall also
affirmatively determine at the end of each performance period the level of
achievement of any such performance goals or criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations. The
Committee may specify to what extent an Incentive Bonus is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m).
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Incentive Bonus that is intended by the Committee to satisfy
the requirements for “performance-based compensation” under Section 162(m) shall
be a measure based on one or more Qualifying Performance Criteria (as defined in
Paragraph 10(b)) selected by the Committee and specified upon or prior to the
grant of the Incentive Bonus.



10.    Qualifying Performance-Based Compensation.


(a)
General. The Committee may specify that an Award or a portion of an Award is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m), provided that, other than with respect to Options or SARs, the
performance criteria for an Award or portion of an Award that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Section 162(m) shall be a measure based on one or more Qualifying Performance
Criteria selected by the Committee and specified at the time the Award is
granted. The Committee shall certify the extent to which any Qualifying
Performance Criteria has been satisfied, and the amount payable as a result
thereof, prior to payment, settlement or vesting.



(b)
Performance Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, or derivations of such performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole,
or to a business unit or group of business units, or Related Company, measured
either annually, at a point in time during a performance period, or as an
average of values determined at various points of time during a performance
period, or cumulatively over a period of years, on an absolute basis or relative
to a pre-established target, to previous years' (or period's) results or to a
designated comparison group, or as a change in values during or between
performance periods, in each case as specified by the Committee: (i) revenues;
(ii) earnings from operations, earnings before or after income taxes, earnings
before or after interest, depreciation, amortization, or earnings before
extraordinary or special items, earnings before income taxes and any provision
for Incentive Bonuses; (iii) net earnings or net earnings per common share
(basic or diluted); (iv) return on assets (gross or net), return on investment,
return on capital, or return on beginning, ending or average equity; (v) cash
flow, cash flow from operations, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (vi) interest expense after taxes; (vii) economic
value added or created; (viii) operating margin or profit margin; (ix) stock
price or total shareholder return; (x) average cash balance, net cash or cash
position; and (xi) strategic business criteria, consisting of one or more
objectives based on meeting specified development, strategic partnering,
licensing, research and development, market penetration, geographic business
expansion goals, cost targets, customer satisfaction, employee satisfaction,
management of employment practices and employee benefits, supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries, affiliates or joint ventures. To the extent
consistent with Section 162(m), the Committee (A) may appropriately adjust any
measurement of performance under a Qualifying Performance Criteria to eliminate
the effects of charges for restructurings, discontinued operations, unusual or
nonrecurring or extraordinary items and all items of gain, loss or expense
determined to be extraordinary or unusual in nature or related to the disposal
of a segment of a business or related to a change in accounting principle all as
determined in accordance with accounting principles generally accepted in the
United States, as well as the cumulative effect of accounting changes, in each
case as determined in accordance with accounting principles generally accepted
in the United States or identified in the Company's financial statements or
notes to the financial statements, and (B) may appropriately adjust any
measurement of performance under a Qualifying Performance Criteria to exclude
the effects of any


7

--------------------------------------------------------------------------------

Exhibit 10.1

of the following events that occurs during a performance period: (1) asset
write-downs, (2) litigation, claims, judgments or settlements, (3) changes in
tax law or other such laws or provisions affecting reported results, (4)
reorganization and restructuring programs and (5) payments made or due under
this Plan or any other compensation arrangement maintained by the Company.


(c)
Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Paragraph as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m).



(d)
Limitations on Grants to Individual Participants. In no event may Awards that
are denominated in shares and that are intended to be “performance-based
compensation” under Section 162(m) be granted or awarded to any Employee
covering more than 1,000,000 shares in the aggregate (taking into account all
such share-based Awards) in any one calendar year, subject to the adjustment
provisions of Paragraph 13 of the Plan only to the extent that such adjustment
will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m). During any calendar year
no Participant may be granted Performance Awards that are intended to comply
with the performance-based exception under Section 162(m) and are denominated in
cash under which more than $5,000,000 may be earned for each 12 months in the
performance period. If an Award is cancelled, the cancelled Award shall continue
to be counted toward the applicable limitation in this Paragraph.



11.    Termination of Employment and Change in Control.


Schedule A and Schedule B, attached hereto, establish the effects of a
Participant's termination of employment, other changes of employment or employer
status, and a Change in Control, with respect to outstanding Options, SARs,
Restricted Stock, and Restricted Stock Units, and such Schedules are hereby
incorporated by reference. The Committee may approve Awards containing terms and
conditions different from, or in addition to, those set forth in Schedule A and
Schedule B. The effects of a termination of employment and/or a Change in
Control with respect to Incentive Bonuses shall be set forth in the applicable
Award Agreement. In the case of leaves of absence, Employees will not be deemed
to have terminated employment unless the Committee, in its sole discretion,
determines otherwise.


12.    Transferability of Awards.


Except as otherwise provided by the Committee:


(a)
Awards shall not be transferable other than by will or by the laws of descent
and distribution. The rights of a Participant under this Plan shall not be
assignable or transferable pursuant to a qualified domestic relations order as
defined in the Code or Title I of the Employee Retirement Income Security Act or
the rules thereunder.



(b)
During the lifetime of a Participant, an Option shall be exercisable only by the
recipient of such Option, or by his/her legal representative.



13.    Adjustments.


In the event of any merger, reorganization, consolidation, combination of shares
or spin-offs, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, or other change in corporate structure affecting the Shares
or the value thereof or otherwise, the Committee or the Board of Directors shall
make such adjustment and other substitutions, if any, as it may deem equitable
and appropriate, including such adjustments in the number, class and kind of
securities that may be delivered under the Plan, the number of Shares subject to
any outstanding Award and the Option or exercise price, if any, thereof. Any
such adjustment may provide for the elimination of any fractional Shares that
might otherwise become subject to any Award without payment therefore.


14.    Amendments and Modifications of the Plan.


The Board of Directors may, from time to time, alter, amend, suspend or
terminate the Plan as it shall deem advisable, subject to any requirement for
shareholder approval imposed by applicable law, including the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded; provided that the Board of Directors may not amend the Plan
in any manner that would result in noncompliance with Rule 16b-3 under the 1934
Act; and further provided that the Board of Directors may not, without the
approval of the Company's shareholders to the extent required by such applicable
law, amend the Plan to: (a) increase the number of Shares that may be the
subject of Awards under the Plan (except for adjustments

8

--------------------------------------------------------------------------------

Exhibit 10.1

pursuant to Paragraph 13); (b) expand the types of awards available under the
Plan; (c) materially expand the class of persons eligible to participate in the
Plan; (d) amend the Plan to eliminate the requirements relating to minimum
exercise price, minimum grant price and shareholder approval; (e) increase the
maximum permissible term of any Option or the maximum permissible term of SAR;
or (f) increase any of the limitations in Paragraph 10(d). The Board of
Directors may not (except pursuant to Paragraph 13 or in connection with a
Change in Control), without the approval of the Company's shareholders, cancel
an Option or SAR in exchange for cash when the exercise or grant price per share
exceeds the Fair Market Value of one Share or take any action with respect to an
Option or SAR that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
SAR or the exchange of an Option or SAR for another Award. In addition, no
amendments to, or termination of, the Plan shall impair the rights of a
Participant in any material respect under any Award previously granted without
such Participant's consent.


15.    Tax Withholding.


The Company shall have the right to make all payments or distributions pursuant
to the Plan to a Participant (or a legal representative thereof as provided in
an Award Agreement) net of any applicable federal, state and local taxes
required to be paid or withheld as a result of (a) the grant of any Award; (b)
the exercise of an Option or SAR; (c) the delivery of Shares or cash; (d) the
lapse of any restrictions in connection with any Award; or (e) any other event
occurring pursuant to the Plan. The Company or any Majority-Owned Related
Company shall have the right to withhold from wages or other amounts otherwise
payable to a Participant (or a legal representative thereof as provided in an
Award Agreement) such withholding taxes as may be required by law, or to
otherwise require the Participant (or legal representative) to pay such
withholding taxes. The Company may, at its discretion, delay the delivery of
Shares or cash otherwise deliverable to a Participant in connection with the
settlement of an Award until such time arrangements have been made to ensure the
remittance of all taxes due from the Participant in connection with the Award.
If the Participant (or legal representative) shall fail to make such tax
payments as are required, the Company or its Majority-Owned Related Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to such Participant (or legal
representative) or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants (or legal representative) to satisfy
such obligation for the payment of such taxes by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), or by directing the Company to retain Shares (up to the minimum required
tax withholding rate for the Participant) or such other rate that will not cause
an adverse accounting consequence or cost) otherwise deliverable in connection
with the Award.


16.    Right of Discharge Reserved; Claims to Awards.


Nothing in the Plan nor the grant of an Award hereunder shall confer upon any
Participant the right to continue in the employment of the Company or any
Related Company or affect any right that the Company or any Related Company may
have to terminate the employment of (or to demote or to exclude from future
Awards under the Plan) any such Participant at any time for any reason. In the
event of a Participant's termination of employment with the Company or Related
Company, neither the Company nor any Related Company shall be liable for the
loss of existing or potential profit from any Award held by a Participant
immediately preceding the Participant's termination. No Participant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants under the Plan.


17.    Stop Transfer Orders.


All certificates for Shares delivered under the Plan pursuant to any Award shall
be subject to such stop-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
United States Securities and Exchange Commission, any stock exchange upon which
the Shares are then listed, and any applicable federal or state securities law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.


18.    Severability.


The provisions of the Plan shall be deemed severable. If any provision of the
Plan shall be held unlawful or otherwise invalid or unenforceable in whole or in
part by a court of competent jurisdiction or by reason of change in a law or
regulation, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect; and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect.



9

--------------------------------------------------------------------------------

Exhibit 10.1

19.    Construction.


As used in the Plan, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”


20.    Unfunded Status of the Plan.


The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver the
Shares or payments in lieu of or with respect to Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.


21.    Non-U.S. Employees.


The Committee may determine, in its sole discretion, whether it is desirable or
feasible under local law, custom or practice to grant Awards to Participants in
countries other than the United States. In order to facilitate any such grants,
the Committee may provide for such modifications and additional terms and
conditions (“special terms”) in the grant and Award Agreements to Participants
who are employed outside the United States (or who are foreign nationals
temporarily within the United States) as the Committee may consider necessary,
appropriate or desirable to accommodate differences in, or otherwise comply
with, local law, policy or custom or to facilitate administration of the Plan.
The Committee may adopt or approve sub- plans, appendices or supplements to, or
amendments, restatements or alternative versions of, the Plan as it may consider
necessary, appropriate or desirable for purposes of implementing any special
terms or facilitating the grant, without thereby affecting the terms of the Plan
as in effect for any other purpose. The special terms and any appendices,
supplements, amendments, restatements or alternative versions, however, shall
not include any provisions that are inconsistent with the terms of the Plan as
then in effect, unless the Plan could have been amended to eliminate such
inconsistency without further approval by the Board of Directors.


22.    Governing Law.


The Plan shall be governed by and shall be construed and enforced in accordance
with the laws of the State of Delaware without giving effect to its choice of
law rules.


23.    Effective Date of the Plan; Termination of the Plan.


The Plan shall become effective upon its approval by the Board of Directors and
a majority of the shares present at a duly called meeting of the shareholders of
the Company held within twelve months of approval by the Board of Directors.
However, Awards may be granted at any time following the approval of the Plan by
the Board of Directors, but no Shares may be issued pursuant to any Awards until
the Plan has been approved by the shareholders, and all listing requirements of
all securities exchanges on which the Common Stock is listed have been
satisfied. Awards may be granted under the Plan at any time and from time to
time on or prior to November 15, 2022, the tenth anniversary of the effective
date of the Plan, on which date the Plan will expire except as to Awards then
outstanding under the Plan; provided, however, in no event may an ISO be granted
more than ten years after the earlier of (a) the date of the adoption of the
Plan by the Board of Directors or (b) the effective date of the Plan as provided
in the first sentence of this Paragraph. Such outstanding Awards shall remain in
effect until they have been exercised or terminated, or have expired. For the
avoidance of doubt, if the Plan is not approved by shareholders at the 2013
Annual Meeting, then the Jacobs Engineering Group Inc. 1999 Stock Incentive
Plan, as in effect immediately prior to the adoption of this restated version on
November 15, 2012, shall continue to exist and operate according to all of the
terms and conditions of such prior version.


24.    Section 409A.


This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A and shall be construed and interpreted in
accordance with such intent. To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A, the Award shall be
granted, paid, settled or deferred in a manner that will comply with Section
409A, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Committee. Any provision of this Plan that
would cause the grant of an Award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A shall be amended to comply with Section 409A on
a timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A.

10

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE A
to the
JACOBS ENGINEERING GROUP INC.
1999 Stock Incentive Plan, as Amended and Restated


Treatment of Options and SARs


Event
 
Impact on Vesting
 
Impact on Exercise Period
Employment terminates due to Retirement
 
Unvested Options and SARs are forfeited
 
Expiration date provided in the Award Agreement continues to apply
Employment terminates due to Disability or death
 
All Options and SARs become immediately vested
 
Expiration date provided in the Award Agreement continues to apply
Employment terminates in a Qualifying Termination within two years following a
Change in Control
 
All Options and SARs become immediately vested
 
Expire on the earlier to occur of (1) the expiration date provided in the Award
Agreement, or (2) two years from the date of termination
Employment terminates for reasons other than a Change in Control, Disability,
Retirement, or death (for purposes of this section, the receipt of severance pay
or similar compensation by the Award recipient does not extend his or her
termination date)
 
Unvested Options and SARs are forfeited
 
Expires on the earlier to occur of (1) the expiration date provided in the Award
Agreement, or (2) three months from the date of termination
Participant is an employee of a Related Company, and the Company's investment in
the Related Company falls below 20% (this constitutes a termination of
employment under the Plan)
 
Unvested Options and SARs are forfeited
 
Expires on the earlier to occur of (1) the expiration date provided in the Award
Agreement, or (2) three months from the date of termination
Employee becomes an employee of an entity in which the Company's ownership
interest is less than 20% (this constitutes a termination of employment under
the Plan)
 
Unvested Options and SARs are forfeited
 
Expires on the earlier to occur of (1) the expiration date provided in the Award
Agreement, or (2) three months from the date of termination
Employment transferred to a Related Company
 
Vesting continues after transfer
 
Expiration date provided in the Award Agreement continues to apply
Death after termination of employment but before Option/SAR has expired
 
Not applicable
 
Right of executor or administrator of estate (or other transferee permitted
under Plan or Award Agreement) terminates on the earlier to occur of (1) the
expiration date provided in the Award Agreement, or (2) the expiration date that
applied immediately prior to the death
A Change in Control occurs and Options and/or SARs are not assumed and continued
by the acquiring or surviving corporation in
the transaction (or a parent corporation thereof)
 
All Options and SARs become immediately vested
 
Expires on the date of the Change in Control; provided that the Employee is
given at least 15 days' notice of such termination and the opportunity to
exercise outstanding Options during such notice period.




11

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE B
to the
JACOBS ENGINEERING GROUP INC.
1999 Stock Incentive Plan, as Amended and Restated


Treatment of Restricted Stock and Restricted Stock Units


Event
 
Impact of Event
Employee's employment terminates due to Retirement
 
Unvested Restricted Stock and Restricted Stock Units are forfeited upon
Retirement
Employee's employment terminates due to Disability or death
 
The restrictions on all unvested Restricted Stock shall immediately lapse and
unvested Restricted Stock Units become immediately vested; provided, however,
that any awards of Restricted Stock and/or Restricted Stock Units that are
subject to performance-based vesting criteria shall remain outstanding and
continue to vest or become earned based upon the Company's actual performance
through the end of the applicable performance period
Employment terminates in a Qualifying Termination within two years following a
Change in Control
 
The restrictions on all unvested Restricted Stock shall immediately lapse and
unvested Restricted Stock Units become immediately vested
Employee's employment terminates for reasons other than a Change in Control,
Disability, Retirement or death (for purposes of this section, the receipt of
severance pay or similar compensation by the Employee does not extend his or her
termination date)
 
Unvested Restricted Stock and Restricted Stock Units are forfeited
Employee is an employee of a Related Company, and the Company's investment in
the Related Company falls below 20% (this constitutes a termination of
employment under the Plan effective as of the date the Company's investment in
the Related Company falls below 20%)
 
Unvested Restricted Stock and Restricted Stock Units are forfeited
Employee becomes an employee of an entity in which the Company's ownership
interest is less than 20% (this constitutes a termination of employment under
the Plan effective as of the date the Employee becomes an employee of the entity
in which the Company's ownership interest is less than 20%)
 
Unvested Restricted Stock and Restricted Stock Units are forfeited
Employment transferred to a Related Company
 
The restrictions on unvested Restricted Stock shall continue to lapse and
Restricted Stock Units continue to vest after the transfer, subject to the
Company's actual performance with respect to any applicable performance-based
vesting criteria
A Change in Control occurs and Restricted Stock and/or Restricted Stock Units
are not assumed and continued by the acquiring or surviving corporation in the
transaction (or a parent corporation thereof)
 
The restrictions on all unvested Restricted Stock shall immediately lapse and
unvested Restricted Stock Units become immediately vested




12